DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 03/09/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balzar; Andrea et at. (“Balzar”) US 20140279839 A1.
Regarding claim 1, Balzar teaches A computer-implemented method comprising executing analytical tasks on data of a database that is expressed according to a schema that is natively suited to online transaction processing as To allow tight integration of analytical offerings into current available transactional data frameworks, implementations of the current subject matter can be provided on a common layer used by all of such scenarios ([0045, 0037, and 0038]).
This central integration component 202 can provide a single, common analytical and transactional (e.g., OLTP/OLAP) metamodel 204 across transactional and analytical scenarios, which can allow defining of the data-part of business objects and the transient informational providers respectively analytical and attribute views) in one place [0048].
5the analytical tasks being executed without requiring any transformation of the schema according to which the data is expressed as for integrated ("OLTAP") scenarios, in which both the transactional and the reporting/analytical aspects can be defined (and the respective transactional analytical consumption scenarios interpret only those parts of the metadata relevant for the scenario) for a same data structure [0051].
The analytical query engine 222 can retrieve the relevant metadata both from the central integration component 202 (e.g., from the DDIC++ for analytical view and analytical cube models) and from a specialized persistency for the analytical query definitions 224, which can be part of the database repository 216. In addition, a dedicated analytical query editor 226 can be provided in the tool integration platform 212 to manage analytical query definitions. Both the transaction query engine 220 and the analytical query engine 222 can advantageously push down as much processing logic as possible to the database 214 and/or to the database repository 216 [0050].

	Regarding claim 2, Balzar further teaches the schema conforms to an expressive semantic model that is of an arbitrarily high level of expressiveness as Entities and aspects required for the basic processing infrastructure for data access and manipulation across purely transactional, integrated (e.g., "OLTAP") and purely reporting or warehousing functionality can be defined via a common core metamodel 204. The scope of the common core metamodel 204 can therefore be mainly on the data definition part. Via semantic enrichment, one or more semantic concepts (e.g., date and time, currencies and quantities, languages and texts, etc.) can be explicitly supported in the programming model and more or less standardized across all applications in the ABAP (or other programming framework) domain space ([0053, 0052, 0045, 0056, 0058, and 0060]).
The hierarchy can contain several different node types. For example, a "regional" hierarchy typically contains "country" and "region". Only the keys of such nodes appear in the hierarchy structure ([0082 and 0086]).

Regarding claim 3, Balzar further teaches executing the tasks on data located at two or 10more different nodes of the network as Alternatively or in addition, tables or ranges within tables can be assigned to different database partitions that are assigned to different hosts, for example data distribution and/or scalability reasons. FIG. 18 shows an example of an enterprise resource planning system architecture 1800 consistent with an implementation that includes data distribution for scalability reasons. Such a configuration can be used for large, on-premise or stand-alone systems with high performance requirements. Each data server process 1802 and its associated data partition 1804 can be assigned to a discrete host 1806. A host 1806 can be a standalone machine with one or more physical processors or a virtual machine on a larger system 1702 as depicted in FIG. 18 [0094].

Regarding claim 4, Balzar further teaches executing the tasks using two or more processes running at two or more different nodes connected by communication links as Alternatively or in addition, tables or ranges within tables can be assigned to different database partitions that are assigned to different hosts, for example data distribution and/or scalability reasons … One or more clients 1814 (e.g., client machines 1708) can access the name server 1812, either via a direct connection or over a network 1816 ([0094 and 0098]).

Regarding claims 5 and 12, Balzar further teaches at least a portion of the data is stored in transient memory as An ADT type definition can include not only the value's representation in-memory and on the database but also named operations that can be executed on values of this type [0066]. 
In some implementations based on ABAP, NGAP, or the like, this central component 202 can be a data dictionary (DDIC) and can optionally be extended towards an in-memory enhanced data dictionary (DDIC++) [0048].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  Kemper; Alfons et al. (“Kemper”) US 20130073513 A1.

Regarding claim 7, Kemper A computer-implemented method comprising executing an analytical task using data of a database as processes OLAP queries on up-to-date snapshots of the transactional data [0039], 
20the data to be used by the analytical task being subject to changes made by transactional tasks to be performed after the beginning of the executing of the analytical task and before the completion of the executing of the analytical task as a hybrid system is provided that can handle both OLTP and OLAP simultaneously by using hardware-assisted replication mechanisms to maintain consistent snapshots of the transactional data [0029].
 To guarantee transactional consistency, the forking should only be executed in between two (serial) transactions, rather than in the middle of a transaction [0040], and 
guaranteeing time-wise consistency of the data used by the analytical task in executing the database notwithstanding the changes made by the transactional tasks as processes OLAP queries on up-to-date snapshots of the transactional data ([0039 and 0040]).
the operating systems functionality to create virtual memory snapshots for new processes is exploited. This is done by duplicating the OLTP process, i.e. creating a child process of the OLTP process. For example, the OLTP process duplication can be performed by forking (fork( ) system call in Unix). In the following, references to "forking" are intended to refer to any implementation of OLTP process duplication ([0039 and 0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balzar; Andrea et at. (“Balzar”) US 20140279839 A1 as applied to claim 1 in view of  Kemper; Alfons et al. (“Kemper”) US 20130073513 A1.

Regarding claim 6, Balzar does not explicitly teach executing the analytical tasks comprises accessing versions of the data that are time-wise consistent and stored in accordance with the schema of the database.
Kemper; however, teaches executing the analytical tasks comprises accessing versions of the data that are time-wise consistent and stored in accordance with the schema of the database as This is done by duplicating the OLTP process, i.e. creating a child process of the OLTP process. For example, the OLTP process duplication can be performed by forking (fork( ) system call in Unix). In the following, references to "forking" are intended to refer to any implementation of OLTP process duplication [0039].
The virtual memory snapshot that is created by the fork-operation is used for executing a session of OLAP queries--as indicated in FIG. 6 [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kemper’s teaching would have allowed Balzar’s to provide a unified system that can handle both OLTP and OLAP simultaneously by creating consistent snapshots of the transactional data to process OLAP queries (Abstract).

Regarding claim 8, Balzar further teaches guaranteeing time-wise consistency comprises assuring access by the analytical task to time-wise consistent data stored persistently in the database at known locations as The common OLTAP/OLAP metamodel 204 can allow defining both the "data-part" of business objects and the (optionally transient) information providers (respectively analytical and attribute views) in one place ([0052 and 0094]).

Regarding claim 9, Balzar further teaches executing the tasks on data located at two or 10more different nodes of the network as Alternatively or in addition, tables or ranges within tables can be assigned to different database partitions that are assigned to different hosts, for example data distribution and/or scalability reasons. FIG. 18 shows an example of an enterprise resource planning system architecture 1800 consistent with an implementation that includes data distribution for scalability reasons. Such a configuration can be used for large, on-premise or stand-alone systems with high performance requirements. Each data server process 1802 and its associated data partition 1804 can be assigned to a discrete host 1806. A host 1806 can be a standalone machine with one or more physical processors or a virtual machine on a larger system 1702 as depicted in FIG. 18 [0094].

Regarding claim 10, Balzar further teaches executing the tasks using two or more processes running at two or more different nodes connected by communication links as Alternatively or in addition, tables or ranges within tables can be assigned to different database partitions that are assigned to different hosts, for example data distribution and/or scalability reasons … One or more clients 1814 (e.g., client machines 1708) can access the name server 1812, either via a direct connection or over a network 1816 ([0094 and 0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164